 Case 16-00615-SMT           Doc 131      Filed 03/05/19      Entered 03/05/19 11:21:28            Desc
                                             Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF COLUMBIA


In re:                                                      Case No. 16-00615-SMT
         WALTER LEROY PEACOCK

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        NANCY L. SPENCER GRIGSBY, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 11/30/2016.

         2) The plan was confirmed on 01/22/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/13/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/14/2019.

         5) The case was dismissed on 02/08/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,408.04.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-00615-SMT         Doc 131        Filed 03/05/19       Entered 03/05/19 11:21:28                 Desc
                                             Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $13,794.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $13,794.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,558.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $978.26
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,536.26

Attorney fees paid and disclosed by debtor:                 $2,000.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                              Class      Scheduled      Asserted         Allowed        Paid         Paid
CAPITOL ONE BANK              Unsecured               NA            NA              NA            0.00       0.00
CITIBANK/CITIGROUP            Unsecured               NA            NA              NA            0.00       0.00
DC OFFICE OF TAX & REVENUE    Priority          3,500.00            NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured            700.00        675.11          675.11           0.00       0.00
ENHANCED RECOVERY CORPORATI Unsecured           2,233.00            NA              NA            0.00       0.00
HSBC MORTGAGE SERVICES        Secured         498,980.00            NA              NA            0.00       0.00
HSBC MORTGAGE SERVICES        Secured         496,980.00            NA              NA            0.00       0.00
MABT/CONTFIN                  Unsecured            495.00           NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT     Unsecured            500.00        421.09          421.09           0.00       0.00
OCWEN LOAN SERVICING LLC      Secured         762,000.00         200.00          200.00          16.24       0.00
RESURGENT CAPITAL SERVICES    Unsecured            470.00        549.77          549.77           0.00       0.00
RESURGENT CAPITAL SERVICES    Unsecured            694.00        646.87          646.87           0.00       0.00
SOUTHWEST CREDIT              Unsecured            355.00           NA              NA            0.00       0.00
SPRINT                        Unsecured               NA            NA              NA            0.00       0.00
SYNCB/AMAZON                  Unsecured         2,287.00            NA              NA            0.00       0.00
SYNCB/OLD NAVY                Unsecured               NA            NA              NA            0.00       0.00
TD BANK USA NA                Unsecured         1,138.00       1,159.28        1,159.28           0.00       0.00
UNITED STATES TREASURY - IRS  Priority          3,500.00     31,033.65        31,033.65      8,241.50        0.00
UNITED STATES TREASURY - IRS  Secured                 NA            NA              NA            0.00       0.00
UNITED STATES TREASURY - IRS  Unsecured               NA       6,210.20        6,210.20           0.00       0.00
VIRTUOSO SOURCING GROUP LLC   Unsecured               NA            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 16-00615-SMT            Doc 131      Filed 03/05/19       Entered 03/05/19 11:21:28          Desc
                                              Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $200.00             $16.24              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $200.00             $16.24              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $31,033.65          $8,241.50              $0.00
 TOTAL PRIORITY:                                         $31,033.65          $8,241.50              $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,662.32               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $5,536.26
         Disbursements to Creditors                             $8,257.74

TOTAL DISBURSEMENTS :                                                                      $13,794.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ NANCY L. SPENCER GRIGSBY
                                                                  Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
